ON PETITION FOR REHEARING
Ordered, the March 19, 1975 Petition for Rehearing of Sherman N. Smith, *757Jr., Esq. attorney for the Circuit Judges of the Nineteenth Judicial Circuit, as Ami-cus Curiae, is hereby denied, and further,
Ordered the March 19, 1975 Suggestion of Sherman N. Smith, Jr., Esq. attorney for the Circuit Judges of the Nineteenth Judicial Circuit, as Amicus Curiae, is hereby granted, and the following question passed upon in this court’s opinion filed March 7, 1975, is certified to the Supreme Court of Florida as a question of great public interest, to wit:
“Whether a Circuit Judge departs from the essential requirements of law when he denies pre-trial written requests pursuant to sections 29.02 and 29.07, Florida Statutes, by both the state attorney and the public defender for the presence at the trial of a criminal case of an official or special court reporter to report the testimony and proceedings and, instead, orders that the proceedings at the trial be recorded on an electronic tape recorder installed in the Circuit Court courtroom?